Citation Nr: 0422282	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  98-15 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	K. Lieberman, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 11, 1976, to December 14, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision 
(issued in January 1998) of the Department of Veterans 
Affairs (VA) New York, New York, Regional Office (RO).

The issue of service connection for schizophrenia will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In June 2001 and in June 2003, the Board determined that the 
evidence submitted to reopen the claim was not so significant 
as to be deemed new and material evidence. In June 2002, and 
again in December 2003, the United States Court of Appeals 
for Veterans Claims (CAVC) vacated the decisions and remanded 
the issue back to the Board for further action consistent 
with the joint motions for remand and stay of proceedings. 


FINDINGS OF FACT

1.  In July 1978, the RO denied service connection for 
schizophrenia.

2.  Evidence submitted since the July 1978 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.


CONCLUSION OF LAW

The additional evidence received since the July 1978 RO 
decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that he has submitted new and 
material evidence to reopen claims for service connection for 
schizophrenia.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Because this decision effects a partial grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the appellant, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist or remand the case for RO's 
review of the additional evidence.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

The evidence of record at the time of the July 1978 rating 
included service medical records (SMRs).  The appellant's 
SMRs contain a November 1976 medical board report that 
reflects that the appellant had completed basic military 
training and was about to enter advanced infantry training 
when he had a psychotic break.  The medical board diagnosis 
was schizophrenia, undifferentiated type, with acute 
psychotic episode, manifested by ambivalence, autistic 
thinking, somatic preoccupation, feelings of unreality and 
loose associations under stress.  In reporting the 
appellant's medical history, it was noted that the appellant 
had a prior psychotic episode in 1973 and concludes that the 
current disorder existed prior to entry and was not 
aggravated during military service.

The appellant was discharged from ACDUTRA and then 
transferred to a VA hospital where he underwent psychiatric 
observation from December 1976 until March 1977.  

In December 1976, the appellant filed a claim for service 
connection for schizophrenia.

In July 1978, the RO noted the in-service treatment for 
schizophrenia, but determined that he did not have 
psychiatric disorder that was incurred or aggravated by 
military service.  The appellant was informed of that denial 
and of his appellate rights.  He did not appeal this 
decision.  Accordingly, the July 1978 decision is final.  38 
U.S.C.A. § 7105.  However, the appellant may reopen his claim 
by submitting new and material evidence.  38 U.S.C.A. § 5108.

Criteria and analysis concerning whether new and material 
evidence has been submitted to reopen a claim for 
schizophrenia

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (as in effect at the 
time of the appellant's November 1996 application to reopen 
the claim).

The evidence submitted since the July 1978 RO decision 
consists of VA treatment reports, Social Security 
Administration (SSA) records, private medical records, a 
letter from the appellant's mother who is qualified as a 
clinical social worker, the written statements of the 
appellant, the testimony of the appellant and his mother, and 
the opinions of a private physician.  In applying the above 
analysis to the evidence submitted since the last final 
decision, the Board finds that the new evidence-in 
particular, the physician's comments and opinions regarding 
aggravation of the appellant's psychiatric disorder-is new 
and material and requires reopening of the appellant's claim.  
The Board finds that these statements are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Therefore, the Board finds that this evidence 
is both new and material, and serves to reopen the claim.  
38 C.F.R. § 3.156(a).  

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.


ORDER

The claim for service connection for schizophrenia is 
reopened.  To this extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for schizophrenia.  In light of the decision cited 
above, the issue concerning service connection for 
schizophrenia should be reviewed on a de novo basis, but only 
after ensuring that the duty to assist as well as notify 
under 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 has been 
fulfilled.  

The appellant claims that he should be granted service 
connection for schizophrenia.  In this regard, as referred to 
above, a private physician has implied that the appellant's 
schizophrenic disorder was aggravated by service.  Further 
examination and opinion would be helpful in this case.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The appellant should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
provided treatment for his psychiatric 
disabilities.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained including the 
medical records from the Kings County 
Hospital, Mid-Hudson Hospital, New York 
State Psychiatric Institute, Bellevue 
Hospital in New York, Harlem Hospital, 
Columbia University, St. Vincent's 
Hospital and Walter Reed Hospital from 
1972 to the present.  

2.  The RO should contact the Social 
Security Administration and obtain copies 
of any decision awarding the appellant 
disability benefits from that agency as 
well as copies of the medical records 
utilized in making that determination.

3.  The RO should schedule the appellant 
for a VA psychiatric examination to 
determine the nature and extent of his 
schizophrenia; and to determine whether 
it was aggravated during the appellant's 
active duty for training.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
provide an opinion, based on the record, 
and considering the manifestations of the 
disability before, during, and after 
service, as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the psychotic 
episode in service represented an 
increase in severity of the disability as 
opposed to a temporary flare-up.

4.  The RO should consider the 
appellant's reopened claim for service 
connection for schizophrenia on a de novo 
basis.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant is hereby notified that 
it is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

	(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                      
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



